                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA                                                    PLAINTIFF

             v.                    No.5:19-CR-50070-001

JOSE MARIN-BASTIAN                                                        DEFENDANT


                                      ORDER

      The defendant agreed at the arraignment on an indictment conducted this date to

waive the issue of detention pending the final disposition of the case. Accordingly, the

defendant is considered detained subject to reconsideration on motion of defendant.

      SO ORDERED this 26th day of July, 2019.




                                 BáBXÜ|Ç _A j|xwxÅtÇÇ
                                 HON. ERIN L. WIEDEMANN
                                 UNITED STATES CHIEF MAGISTRATE JUDGE
